


EXHIBIT 10.12.20
LEAP WIRELESS INTERNATIONAL, INC.
2004 STOCK OPTION, RESTRICTED STOCK AND DEFERRED STOCK UNIT PLAN


MUVE MUSIC PERFORMANCE SHARE UNIT AWARD GRANT NOTICE AND
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Leap Wireless International, Inc., a Delaware corporation (the “Company”),
pursuant to its 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan
(the “Plan”), hereby grants to the individual listed below (“Holder”), an award
of performance share units (“Units”) with respect to the number of shares of the
Company's common stock (the “Shares”) indicated below, which Units shall be
eligible for vesting based on the performance of the Company's Muve MusicTM
business, as set forth on Exhibit B attached hereto. The Units are Deferred
Stock Units pursuant to the terms of the Plan. This award for Units (this
“Award”) is subject to all of the terms and conditions as set forth herein and
in the Performance Share Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan or the Agreement
shall have the same defined meanings in this Performance Share Unit Award Grant
Notice (the “Grant Notice”) and the Agreement.
Holder:
 
Grant Date:
 
Target Units:
 
Maximum Units:
 
Distribution Schedule:
Subject to the terms of the Agreement, the Units shall be distributable as they
vest pursuant to the Vesting Schedule.
Vesting Schedule:
Subject to the terms of the Agreement, the Award shall vest on the dates and in
the percentages set forth on Exhibit B attached hereto.
 
 

By Holder's signature below, or by Holder's submitting his or her electronic
acceptance of the Award subject to this Grant Notice using the website of the
Company's designated brokerage firm, Holder agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. Holder agrees to
access copies of the Plan and the prospectus governing the Plan (the “Plan
Documents”) on the Company's intranet or on the website of the Company's
designated brokerage firm. Paper copies are also available upon request to the
Secretary of the Company at the Company's corporate offices.
Holder has reviewed this Grant Notice, the Agreement and the Plan Documents in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice or accepting the Award subject hereto and fully
understands all provisions of this Grant Notice, the Agreement and the Plan.
Holder agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Agreement.
    
 
Holder
 
By:
 
 
Print Name:
 
 
Address:
 
 
 
 






1

--------------------------------------------------------------------------------




EXHIBIT A


TO PERFORMANCE SHARE UNIT AWARD GRANT NOTICE


PERFORMANCE SHARE UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Holder the right to receive a number of Units up to the number of
Maximum Units set forth in the Grant Notice, subject to all of the terms and
conditions set forth in this Agreement, the Grant Notice and the Plan. The Award
is subject to the terms and conditions of the Plan which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
the Grant Notice.
ARTICLE I
AWARD OF PERFORMANCE SHARE UNITS


1.1Award of Performance Share Units.
(a)Award. Effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), and upon the terms and conditions set forth in the Plan and this
Agreement, the Company irrevocably grants to Holder the right to receive a
number of Units up to the number of Maximum Units set forth in the Grant Notice,
in consideration of Holder's employment with or service to the Company or its
Subsidiaries on or before the Grant Date, for which the Administrator has
determined Holder has not been fully compensated, and the Administrator has
determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
Shares issuable pursuant to the Units, which Shares, when and if issued in
accordance with the terms hereof, shall be fully paid and nonassessable. Prior
to actual issuance of any Shares, the Units and the Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.


(b)Vesting. The Units subject to the Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice. Unless and until the Units have
vested in accordance with the Vesting Schedule set forth in the Grant Notice,
Holder will have no right to any distribution with respect to such Units. In the
event of Holder's Termination of Service prior to the vesting of all of the
Units, any unvested Units will terminate automatically without any further
action by the Company and be forfeited without further notice and at no cost to
the Company.


(c)Distribution of Shares.


(i)Shares of Common Stock shall be distributed to Holder (or in the event of
Holder's death, to his or her estate) with respect to such Holder's vested Units
following the vesting date of the Units as specified in the Vesting Schedule set
forth in the Grant Notice, subject to the terms and provisions of the Plan and
this Agreement.


(ii)All distributions shall be made by the Company in the form of whole shares
of Common Stock.


(iii)    Neither the time nor form of distribution of Common Stock with respect
to the Units may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Grant Date, “Section 409A”).

2

--------------------------------------------------------------------------------




(d)Generally. Shares issued under the Award shall be issued to Holder or
Holder's beneficiaries, as the case may be, at the sole discretion of the
Administrator, in either (i) uncertificated form, with the Shares recorded in
the name of Holder in the books and records of the Company's transfer agent with
appropriate notations regarding the restrictions on transfer imposed pursuant to
this Agreement; or (ii) certificate form.


1.2Tax Withholding. Notwithstanding any other provision of this Agreement:


(a)    The Company has the authority to deduct or withhold, or require Holder to
remit to the Company, an amount sufficient to satisfy applicable federal, state,
local and foreign taxes (including any FICA obligation) required by law to be
withheld with respect to any taxable event arising from the vesting of the Units
or Holder's receipt of the Shares upon settlement of the Units. The Company may
permit, but shall not be obligated to allow, Holder to make such payment in one
or more of the forms specified below:


(i)     by cash or check made payable to the Company;


(ii)     by the deduction of such amount from other compensation payable to
Holder;


(iii)     by requesting that the Company withhold a net number of vested Shares
otherwise issuable pursuant to the Units having a then-current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;


(iv)     by tendering a number of vested shares of Common Stock having a
then-current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes; or


(v)     any combination of the foregoing.


(b)     In the event Holder fails to provide timely payment of all sums required
pursuant to Section 1.2(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Holder to satisfy all or
any portion of Holder's required payment obligation pursuant to
Section 1.2(a)(ii) or Section 1.2(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing Shares issuable with
respect to the Units to Holder or his or her legal representative unless and
until Holder or his or her legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Holder resulting from the
vesting of the Units, the distribution of the Shares issuable with respect
thereto, or any other taxable event related to the Units.


(c)    In the event Holder's tax withholding obligation will be satisfied under
Section 1.2(a)(iii) or Section 1.2(a)(iv) above, then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Holder's behalf a whole number of Shares as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy
Holder's tax withholding obligation. Holder's acceptance of this Award
constitutes Holder's instruction and authorization to the Company and such
brokerage firm to complete the transactions described above, including the
transactions described in the previous sentence, as applicable. Any Shares to be
sold at the Company's direction through a broker-assisted sale will be sold on
the day the tax withholding obligation arises (i.e., the date Shares are
delivered) or as soon thereafter as practicable. The Shares may be sold as part
of a block trade with other participants of the Plan in which all participants
receive an average price. Holder will be responsible for all broker's fees and
other costs of sale, and Holder agrees to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to any such sale.
To the extent the proceeds of such sale exceed Holder's tax withholding
obligation, the Company agrees to pay such excess in cash to Holder as soon as
practicable. Holder acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price and that the
proceeds of any such sale may not be sufficient to satisfy Holder's tax
withholding

3

--------------------------------------------------------------------------------




obligation. The Company may refuse to issue any Shares in settlement of the
Award to Holder until the foregoing tax withholding obligations are satisfied.
1.3    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any Shares issuable upon the vesting of the Units prior to the
fulfillment of all of the conditions set forth in Section 6.3 of the Plan.
ARTICLE II
RESTRICTIONS
2.1Award and Interests Not Transferable. The Units awarded hereunder shall not
be liable for the debts, contracts or engagements of Holder or his or her
successors in interest or be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.


2.2Rights as Stockholder. Neither Holder nor any person claiming under or
through Holder shall have any of the rights or privileges of a stockholder of
the Company as a result of the issuance of the Units or in respect of any Shares
issuable hereunder unless and until certificates representing such Shares (which
may be in uncertificated form) have been issued and recorded on the books and
records of the Company or its transfer agents or registrars, and delivered to
Holder (including through electronic delivery to a brokerage account). After
such issuance, recordation and delivery, Holder shall have all the rights of a
stockholder of the Company, including with respect to the right to vote the
Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares.
ARTICLE III
OTHER PROVISIONS


3.1No Employment Rights. If Holder is an Employee, nothing in the Plan or this
Agreement shall confer upon Holder any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company or any Subsidiary and Holder.


3.2Conformity to Securities Laws. Holder acknowledges that the Plan is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Shares are to be issued, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.


3.3Amendments. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed or acknowledged by Holder and by a duly
authorized representative of the Company.


3.4Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company (or, if sent by email, to the then-current email address for the
Secretary of the Company), and any notice to be given to Holder shall be
addressed to Holder at the address given beneath Holder's signature on the Grant
Notice or to the most recent address for Holder in the Company's personnel
records (or, if sent by email, to the most recent email address for Holder in
the Company's personnel records). By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt

4

--------------------------------------------------------------------------------




requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.


3.5Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.


3.6Section 409A.
(a)Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A. The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.


(b)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the Shares
issuable pursuant to the Units hereunder shall be distributed to Holder no later
than the later of: (i) the fifteenth (15th) day of the third month following
Holder's first taxable year in which such Units are no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such Units are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A and any Treasury Regulations and other guidance issued
thereunder. If any of the conditions to the issuance of any Shares issuable upon
the vesting of the Units under Section 2.3 above that are within the control of
Holder have not been satisfied prior to the date set forth in the preceding
sentence, the Units will terminate automatically and without any further action
by the Company and be forfeited without further notice and at no cost to the
Company.
3.7Tax Representations. Holder has reviewed with Holder's own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder's own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.


3.8Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


3.9Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.


3.10Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Units and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.













5

--------------------------------------------------------------------------------




EXHIBIT B
TO PEFORMANCE SHARE UNIT AWARD GRANT NOTICE
VESTING PROVISIONS


Capitalized terms used in this Exhibit B and not defined below shall have the
meanings given them in the Agreement to which this Exhibit B is attached.
1.    Performance and Time-Based Vesting of Units.
(a)    Performance-Based Vesting of Units. The Units shall become eligible to
vest based on (i) the amount of Muve Music Revenue (as defined below) and the
number of Muve Music Subscribers (as defined below) for Fiscal Year [X] (as
defined below), and (ii) the Muve Music Subscribers Churn Rate (as defined
below) for Fiscal Year [Y]. This form of agreement will be used for awards
granted in multiple performance periods in the future. For purposes of this
agreement, Fiscal Year [Y] shall be the Fiscal Year following Fiscal Year [X].
For example, if Fiscal Year [X] is Fiscal Year 2011, Fiscal Year [Y] will be
Fiscal Year 2012.*
(b)    Fiscal Year [X]. With respect to Fiscal Year [X], the Administrator shall
approve a “Revenue and Subscribers Achievement Matrix” in the form set forth
below setting forth the Muve Music Revenue and the Muve Music Subscribers
performance objectives for Fiscal Year [X]. If both the amount of Muve Music
Revenue and the number of Muve Music Subscribers for Fiscal Year [X] equal or
exceed the threshold achievement levels established by the Administrator and set
forth in the Revenue and Subscribers Achievement Matrix approved by the
Administrator, then such number of the Units as is equal to (i) the number of
Target Units, multiplied by (ii) the percentage determined in accordance with
Revenue and Subscribers Achievement Matrix approved by the Administrator, shall
become eligible for adjustment and vesting in accordance with the provisions of
paragraphs (c) and (d) below (such number of Units, the “Preliminary Vesting
Eligible Units”); provided, however, that no Units shall become eligible to vest
pursuant to this Exhibit B, and the Award shall terminate, if either the amount
of Muve Music Revenue or the number of Muve Music Subscribers do not at least
equal the respective threshold achievement levels set forth in the Revenue and
Subscribers Achievement Matrix approved by the Administrator. The determination
of the number of Preliminary Vesting Eligible Units shall be made on the
applicable Performance Calculation Date (as defined below). If performance
relative to the amount of Muve Music Revenue and/or the number of Muve Music
Subscribers is between two achievement levels as set forth in the Revenue and
Subscribers Achievement Matrix approved by the Administrator, the number of
Preliminary Vesting Eligible Units shall be determined by linear interpolation
between the applicable achievement levels for each measure.
















*This form of agreement will be used for awards granted in multiple performance
periods in the future. For purposes of this agreement, Fiscal Year [Y] shall be
the Fiscal Year following Fiscal Year [X]. For example, if Fiscal Year [X] is
Fiscal Year 2011, Fiscal Year [Y] will be Fiscal Year 2012.

6

--------------------------------------------------------------------------------






Form of Achievement Matrix
 
 
FY [X] AMOUNT OF Muve Music Revenue
(IN MILLIONS)
 
 
< $[TBD]
Threshold $[TBD]
$[TBD]
Target $[TBD]
$[TBD]
Maximum
>$[TBD]




FY [X] NUMBER OF NEW Muve MUSIC Subscribers
(in thousands)
< [TBD]
—%
—%
—%
—%
—%
—%
Threshold
[TBD]
—%
50%
62.5%
75%
100%
125%
[TBD]
—%
62.5%
75%
87.5%
112.5%
137.5%
Target
[TBD]
—%
75%
87.5%
100%
125%
150%
[TBD]
—%
100%
112.5%
125%
150%
200%
Maximum
 > [TBD]
—%
125%
137.5%
150%
200%
250%



(c)    Fiscal Year [Y]. With respect to Fiscal Year [Y], the Administrator shall
approve a “Churn Rate Achievement Matrix” in the form set forth below setting
forth the Muve Music Subscribers Churn Rate objectives for Fiscal Year [Y]. If
the Muve Music Subscribers Churn Rate for Fiscal Year [Y] is less than the
threshold achievement level established by the Administrator and set forth in
the Churn Rate Achievement Matrix approved by the Administrator, then the number
of Preliminary Vesting Eligible Units shall be multiplied by the “Final
Multiplier” determined in accordance with the Churn Rate Achievement Matrix
approved by the Administrator (the resulting number of Units, the “Final Vesting
Eligible Units”); provided, however, that no Units shall become eligible to vest
pursuant to this Exhibit B, and the Award shall terminate, if the Muve Music
Subscribers Churn Rate is greater than or equal to the threshold achievement
level for Fiscal Year [Y] set forth in the Churn Rate Achievement Matrix
approved by the Administrator. The Final Vesting Eligible Units shall become
eligible for vesting pursuant to paragraph (d). The determination of the number
of Final Vesting Eligible Units shall be made on the applicable Performance
Calculation Date. If performance relative to the Muve Music Subscribers Churn
Rate is between two achievement levels as set forth in the Churn Rate
Achievement Matrix approved by the Administrator, then the Final Multiplier
shall be determined by linear interpolation between the applicable achievement
levels.


FORM OF CHURN RATE ACHIEVEMENT MATRIX




 
MUVE MUSIC SUBSCRIBERS CHURN RATE
 
Threshold
Achievement Level




≥[TBD]%
Target
Achievement Level




[TBD]%
Maximum
Achievement Level




<[TBD]%
FINAL
MULTIPLIER
0.0x
1.0x
1.5x



(d)    Time-Based Vesting. The Final Vesting Eligible Units shall vest and
become distributable on December 31 of the Fiscal Year following Fiscal Year
[Y], subject to Holder's continued service as an Employee,

7

--------------------------------------------------------------------------------




Director or Consultant of the Company or any of its Subsidiaries on such date.
(e)    Definition of Muve Music Revenue. For purposes of this Exhibit B, the
term “Muve Music Revenue” for Fiscal Year [X] means the amount of the Company's
service revenue attributable to service plans for the Company's Muve Music
service, less regulatory fees and telecommunications taxes paid by the Company
with respect to such plans.
(f)    Definition of Muve Music Subscribers. For purposes of this Exhibit B, the
term “Muve Music Subscribers” means, with respect to Fiscal Year [X], the number
of “end of period customers” for the Company's Muve Music service on the last
day of such Fiscal Year, less the number of “end of period customers” for the
Company's Muve Music service on the last day of the previous Fiscal Year.
(g)    Definition of Muve Music Subscribers Churn Rate. For purposes of this
Exhibit B, the term “Muve Music Subscribers Churn Rate” means, with respect to
Fiscal Year [Y], the percentage of “end of period customers” for the Company's
Muve Music service on the last day of Fiscal Year [X] that have terminated
service during Fiscal Year [Y], as such calculation is determined in accordance
with the Company's then-current customer recognition and disconnection policies.
(h)    Definition of Fiscal Year. For purposes of this Exhibit B, the term
“Fiscal Year” means the Company's fiscal year ending December 31.
(i)    Definition of Performance Calculation Date. For purposes of this Exhibit
B, the term “Performance Calculation Date” means, with respect to the
determination of the number of Preliminary Vesting Eligible Units as a result of
the attainment of the Muve Music Revenue and Muve Music Subscriber achievement
levels for Fiscal Year [X] or the determination of the Final Multiplier as a
result of the attainment of the Muve Music Subscribers Churn Rate achievement
level for Fiscal Year [Y], as applicable, the date on which the Company files
its Annual Report on Form 10-K for the relevant Fiscal Year.
2.    Change in Control Accelerated Vesting.
(a)    Termination of Employment in the Event of a Change in Control. In the
event of a Change in Control, if Holder has a Termination of Employment by
reason of discharge by the Company other than for Cause (as defined below), or
by reason of resignation by Holder for Good Reason (as defined below), during
the period commencing ninety (90) days prior to such Change in Control and
ending twelve (12) months after such Change in Control, then such number of the
Units as is equal to (i) if such Termination of Employment occurs prior to the
end of Fiscal Year [X], the Target Units, (ii) if such Termination of Employment
occurs during Fiscal Year [Y], the Preliminary Vesting Eligible Units and (iii)
if such Termination of Employment occurs following the end of Fiscal Year [Y],
the Final Vesting Eligible Units, shall vest and be distributable on the date of
Holder's Termination of Employment (or, if later, immediately prior to the date
of the occurrence of such Change in Control).
(b)    Definitions of Cause and Good Reason. For purposes of this Exhibit B, the
terms “Cause” and “Good Reason” shall have the meanings given to such terms in
the Holder's employment or severance agreement with the Company in effect on the
Grant Date and if Holder does not have an employment or severance agreement or
Holder's employment or severance agreement does not include definitions of
“Cause” and “Good Reason”, the terms shall be defined for purposes of this
Exhibit B as follows:
(i)    “Cause” shall mean termination of Holder's employment by the Company (or
any Parent or Subsidiary or any successor thereof) for any one or more of the
following occurrences: (A) Holder's material breach of any provision of the
Employee Confidentiality and Invention Assignment Agreement or any other
agreement between Holder and the Company (or any Parent or Subsidiary or any
successor thereof), after a written notice from the Company is delivered to
Holder describing Holder's breach and Holder is afforded a period of at least
thirty (30) days to correct the breach and fails to do so within such period;
(B) Holder's conviction by, or entry of a plea of guilty or nolo contendere in,
a court of competent and final jurisdiction for (i) any felony, or (ii) other
illegal conduct (other than minor traffic violations) that is likely to

8

--------------------------------------------------------------------------------




inflict or has inflicted material injury on the business of the Company (or any
Parent or Subsidiary or any successor thereof); (C) Holder's commission of an
act of fraud, embezzlement or dishonesty, whether prior to or subsequent to the
date hereof upon the Company (or any Parent or Subsidiary or any successor
thereof); (D) Holder's willful neglect of or willful failure to substantially
perform (i) Holder's duties with the Company (or any Parent or Subsidiary or any
successor thereof) or (ii) the lawful and reasonable directions of the Board of
Directors of the Company (or any Parent or Subsidiary or any successor thereof
which employs Holder or for which Holder serves as an officer) or of the
individual to whom Holder reports (other than any such neglect or failure
occurring after Holder's issuance of a notice of termination for Good Reason),
after a written notice from the Company is delivered to Holder describing
Holder's neglect or failure to perform and Holder is afforded a period of at
least thirty (30) days to correct the neglect or failure to perform and fails to
do so within such period; or (E) Holder's gross misconduct affecting or material
violation of any duty of loyalty to the Company (or any Parent or Subsidiary or
any successor thereof).
(ii)    “Good Reason” shall mean, without Holder's express written consent, the
occurrence of any of the following circumstances: (A) a material diminution in
Holder's authority, duties or responsibilities with the Company (or any Parent
or Subsidiary or any successor thereof), including, without limitation, the
continuous assignment to Holder of any duties materially inconsistent with
Holder's position with the Company (or any Parent or Subsidiary or any successor
thereof), or a material negative change in the nature or status of Holder's
responsibilities or the conditions of Holder's employment with the Company (or
any Parent or Subsidiary or any successor thereof); (B) a material diminution in
Holder's annualized cash and benefits compensation opportunity, which shall
include Holder's base compensation, Holder's annual target bonus opportunity and
Holder's aggregate employee benefits, as in effect on the Grant Date as the same
may be increased from time to time thereafter; (C) a material change in the
geographic location at which Holder must perform his or her duties (and the
Company and Holder agree that any involuntary relocation of the Company's
offices (or the offices of any Parent or Subsidiary or any successor thereof)
at which Holder is principally employed to a location more than sixty (60) miles
from such location would constitute a material change); or (D) a material breach
by the Company (or any Parent or Subsidiary or any successor thereof) of its
obligations to Holder under a written severance agreement that expressly
provides that Holder's resignation of employment with the Company (or any Parent
or Subsidiary thereof) following a material breach of such written severance
agreement constitutes a resignation of employment for “Good Reason” thereunder.
    
Holder's right to terminate employment with the Company (or any Parent or
Subsidiary or any successor thereof) pursuant to this subparagraph shall not be
affected by Holder's incapacity due to physical or mental illness. Holder's
continued employment with the Company (or any Parent or Subsidiary or any
successor thereof) shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
Holder must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Holder's written consent within
ninety (90) days of the initial occurrence of such event or condition. The
Company (or any Parent or Subsidiary or any successor thereof) shall have a
period of thirty (30) days to cure such event or condition after receipt of
written notice of such event or condition from Holder. Holder must resign for
Good Reason within one (1) year following the initial existence of the event or
condition constituting Good Reason.
(c)    Condition to Vesting and Distribution of Units. The vesting and
distribution of Units pursuant to subparagraph 2(a) shall be conditioned on
Holder's delivery to the Company of an executed General Release substantially in
the form attached as Exhibit C to the Grant Notice (which General Release shall
be subject to revision from time-to-time by the Company due to, among other
things, changing legal and regulatory requirements) and the Holder's
non-revocation of such General Release during the time period for such
revocation set forth therein.
3.    Continued Service Condition. The Units shall only vest and be
distributable pursuant to this Exhibit B if Holder is an Employee, Director or
Consultant of the Company or any of its Subsidiaries on the vesting date. In no
event will Holder vest in a number of Units exceeding the Maximum Units.

9

--------------------------------------------------------------------------------




4.    Confidentiality. The Holder agrees to keep the Muve Music Revenue, Muve
Music Subscribers and Muve Music Subscribers Churn Rate achievement levels set
forth in this Exhibit B confidential and not to disclose such thresholds to any
third party without the prior written consent of the Company.





































































































10

--------------------------------------------------------------------------------






C-2


| ||
C-1


EXHIBIT C
TO PEFORMANCE SHARE UNIT AWARD GRANT NOTICE
FORM OF GENERAL RELEASE
1.General Release of Claims. In consideration of certain rights to accelerated
vesting of performance share units granted to the undersigned (“Holder”) by Leap
Wireless International, Inc. (the “Company”) pursuant to the Leap Wireless
International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit
Plan (the “Plan”), Holder does hereby for himself or herself and his or her
spouse, beneficiaries, heirs, successors and assigns, release, acquit and
forever discharge the Company and Cricket Communications, Inc. (collectively,
the “Companies”) and their respective stockholders, officers, directors,
managers, employees, representatives, related entities, successors and assigns,
and all persons acting by, through or in concert with them (collectively, the
“Releasees”) of and from any and all claims, actions, charges, complaints,
causes of action, rights, demands, debts, damages, or accountings of whatever
nature, except for criminal activity, known or unknown, which Holder may have
against the Releasees based on any actions or events which occurred prior to the
date of this General Release, including, but not limited to, those related to,
or arising from, Holder's employment with the Companies, or the termination
thereof, any claims under Title VII of the Civil Rights Act of 1964, the Federal
Age Discrimination and Employment Act and the California Fair Employment and
Housing Act (collectively, “Claims”). This General Release shall not, however,
constitute a waiver of any of Holder's vested rights under any outstanding award
granted to Holder pursuant to the Plan or under the terms of any employee
benefit plan of the Companies in which Holder is a participant.


2.    Release of Unknown Claims. In addition, Holder expressly waives all rights
under Section 1542 of the Civil Code of the State of California, which reads as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
3.    Older Worker's Benefit Protection Act. Holder agrees and expressly
acknowledges that this General Release includes a waiver and release of all
claims which Holder has or may have under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms
and conditions apply to and are part of the waiver and release of the ADEA
claims under this General Release:
(a)    That this General Release is written in a manner calculated to be
understood by Holder.
(b)    The waiver and release of claims under the ADEA contained in this General
Release do not cover rights or claims that may arise after the date on which
Holder signs this General Release.
(c)    The rights to accelerated vesting of the performance share units and the
right to receive shares of the Company's common stock upon settlement of such
units provide for consideration in addition to anything of value to which Holder
is already entitled.
(d)    Holder is advised to consult an attorney before signing this General
Release.
(e)    Holder is afforded twenty-one (21) days (or, in the event that the Holder
is terminated in connection with an exit incentive or other employment
termination program, forty-five (45) days) after Holder is provided with this
General Release to decide whether or not to sign this General Release. If Holder
executes this

11

--------------------------------------------------------------------------------




General Release prior to the expiration of such period, Holder does so
voluntarily and after having had the opportunity to consult with an attorney.
(f)    In the event that any termination of Holder's employment is in connection
with an exit incentive or other employment termination program, Holder is
provided with written information, calculated to be understood by the average
individual eligible to participate, as to:
(i)    any class, unit, or group of individuals covered by such program, any
eligibility factors for such program, and any time limits applicable to such
programs; and
(ii)    the job titles and ages of all individuals eligible or selected for the
program, and the ages of all individuals in the same job classification or
organizational unit who are not eligible or not selected for the program.
(g)    Holder will have the right to revoke this General Release within seven
(7) days of signing this General Release. In the event this General Release is
revoked, this General Release will be null and void in its entirety, and Holder
will not receive the benefits described in Paragraph 1 above.
(h)    If Holder wishes to revoke the General Release, Holder shall deliver
written notice stating his or her intent to revoke this General Release to the
Company's Corporate Secretary on or before the seventh (7th) day after the date
hereof.
4.    No Assignment of Claims. Holder represents and warrants to the Releasees
that there has been no assignment or other transfer of any interest in any Claim
which Holder may have against the Releasees, or any of them, and Holder agrees
to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys' fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such party.
5.    No Suits or Actions. Holder agrees that if he or she hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder, or in any manner
asserts against the Releasees any of the Claims released hereunder, then he or
she will pay to the Releasees against whom such suit or Claim is asserted, in
addition to any other damages caused thereby, all attorneys' fees incurred by
such Releasees in defending or otherwise responding to said suit or Claim.
6.    No Admission. Holder further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.
HOLDER


_____________________________________


Date:_________________________________





12